DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner notes that the Application Data Sheet filed 10/19/2021 is not approved because it was not accompanied by a petition to accept an unintentionally delayed claim under 37 CFR 1.55 or 37 CFR 1.78. 
Election/Restrictions
Examiner acknowledges the cancellation of claims 2, 15, 24 and 26 in the response filed 10/19/2021, in accordance with the withdrawal of claims 2, 15, 24, 26 in the response filed 10/30/2017.
Information Disclosure Statement
The information disclosure statement filed 9/1/2017 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL Cite No. 636 recites in line 2 “Listing of November 19, 2000 archived at” but does not specify where the NPL was archived at or the intent of the Applicant with the chosen language.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Allowable Subject Matter
Claims 1, 7-14, 16-23, 25, and 27-38 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12, and 21, the closest prior art of record is US Patent 6,287,293 A to Jones. In particular, Jones discloses a venous access port assembly provided with a housing comprising a housing base comprising a well comprising a bottom floor and side walls defining at least one reservoir, a peripheral portion comprising at least partially of a radiopaque material and X-ray discernible indicia, and a needle penetrable septum. However, Jones fails to teach, disclose or render obvious “X-ray discernible .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783   

/BRANDY S LEE/Primary Examiner, Art Unit 3783